MEMORANDUM **
Luis Alfonso Mendez Alvarado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of his appeal of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Alvarado contends that the IJ erred as a matter of law in concluding that his administrative voluntary departure in 1994 constituted a break in continuous physical presence such that he failed to meet the requisite ten-years of continuous physical presence prior to issuance of the Notice to Appear. This contention is foreclosed by Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 972 (9th Cir.2003) (per curiam).
Alvarado acknowledges that Vasquez-Lopez resolved this issue, however, he urges this panel to revisit that holding. We decline to do so because a three-judge panel lacks authority to overrule Ninth Circuit precedent. See United States v. Lucas, 963 F.2d 243, 247 (9th Cir.1992). Moreover, a petition for rehearing en banc in Vasquez-Lopez previously failed to receive a majority of the votes of the nonrecused active judges. See Vasquez-Lopez, 343 F.3d 961 (9th Cir.2003) (order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.